OFFICE   OF THE   ATTORNEY    GENERAL   OFTEXAS
                                  AUSTI




Gounty *ttorney
&latio, ntx.as

Denr Sir:
        “S.     iidviaeto ohlldlesewxet who                                     desire     fatcllles.

        ‘4.     Irwtructions                   In    the     uB8 of      mdicslly          approucd,
hcmlcsr rraterial.for fhrrily apaclrg ana ramily lisltt3tlon
for the health and well-baiw   or b0th rnothar end ohlld.

     "5. Pcrlodicol cheek-ups crnt3mclal                                          aervlce oon-
sultatlon.

     wPatlcnte sensd by the ollnlo oonalat of destitute
post-natal patienta referred by reputable physlclans end
p6TSrty strlokon wrrled aomun WbO ooma 6t thm Sug,patiOn
of eoclal welfare worker8 or on their on inltlatlve.

                   iurnlabed
        'Vitatlstloe                 by the cllafo In 1938~revaal-
ed that a*         0r    8l1 patlfmts *are on diraut nlier  or were
.nodting        aid     rr0m        bcal,           relfam       agenaler.              on1y S$ or all
patlonte       had iemily lnoomes over $60.00 par month; lO#
ram     tubsroular;           I#$      wire          ayphllltlo~ d$ were not mentally
roll or bad psyohopathio                            rtdiy  hiBtOSiMk; ems ajrwore auf-
Swing fnm nsphrltls, cardlao                                  eondltioaa,                il6pejy,aoJx-
genital aetareats and dealhew rollovrl~ cht
                                          Y.dblrtih. Red-
lea1 atathorltleragrss thnt ufmm sufferingfrom the aitlla-
tione    named *odd            be       endam&ering              tholr      liver,       &id    german-
entiy undermlalng their health by vndergo~                                               an unplanned
PngaanoY l
        “Tim    o ll.nio ’*         Lno o me         I.8 a er 1 tud      rrom     tuo     mo Qr o e@ -

from pub110 4oBet1ono end mlbwr1p8lcIn8 a* rl%m patients.
Only mumled somen~whose feallylnooour dorie not exosed
~100.00 par month are abraitted. Varlotm Toluntaer workers
Berm ihe cllnlo without ooqsnaation.     The only paid
eaployt~a la one trelned aoreo end sooial worker.   The only
o&m&e made to patients le tar mrtariali which tbs cllnlo
rurniabrs . The raaximuu abarge for 8oOh aiaterfalll1s ~.OO
per patient. The areiaga ohnrge 18 MI aentmper petient.
&I chmrgs is m&do to patlsnfa on dlreot~rrlleei or to those
who   are flnanalsllyunable                           to pay.         ~is~if~ads          darlved
from petlsnts 60 not COIW the oost to+e     olln10 of Irater-
ial8 furnished. Praotl~arlly  all ot *ha ollnlo*8 expeneea
are paid with OoritrlbutlocI)from me&era and the public.

        *Tim property in question 113 used exoluslvely 88
a sllnlo for the purposes nentlormd above. It 18 put to
no other uoe and IZO friocss%
                            wbatsoerrr le derived fFoa: it8
ntw.*
         .e are furthor'~acviaedtliit:he inetitutlonen~b~i:8iu hc(:
educationalwork eroapt fn the.di~sca,inationof in%rx.ationin the
wnner above srptout.
               YOU   rW.JUMit    OUI-   OpiniOZ     BE   to   ~&fJtbQr   the   iC4td   FrOmrty
of   tbie   inatitutfon         16 m53&      from    teration.

          Arttale 8, &etiOA 8 Of the COAStitUtiOA  Of %%a~?, prclvld<:s'
that *the l&slaturct my by ~euersi   ]aus exrmpt iron taxation . . .
Institutions0r purely public oharity." IA Esatlon ? of hrtlole
?l.60,iiirieedCItIl Statute*, the!i.t&td.etUmhas atailed itself
OS t&a authorfty thus oxtended to it by said oonstltutlonalprovision.
          Our oourto have held that the word “purely fss used In
Article 2, &otIon 2 OS the Conetltutlon,ie Iiatendsd to mdlfy tha
uord *ahar1t~ an0 not the uord vpublIo.* City of tlouet~nvs.
Soottlsh   IIite kmtolont  kstmoiation,   e3Q S. ti. 9768; B.P.O.E. lodge
~no. l%l vs. Cltk or Aouaton, 44 s. w. (2d) 466; sacott     Tn. All saints
m6pitd,     80s 6. *. 146.  Etmas,   It is not WOSS~       in order r0r the
exemption to be. eldmed ror,the aharfty to ba axtanded ta all marbars
oil tha publIa.    i%m t&e opinion OS Justtoe Groanroad In the aana or
       oi houston ra:SoottIsh Rite Benmolent AssooIat1on;ll.lTex.
3 t 230 6. I;.996, we Quote ea Sollawa:
             “In our opinion,   the Legislature  might rsasaonabl~
       sonelude thst so inrtitut.Icm    was ona of 'purelypub110
       abarIty* tieror   Plrot,   it @ada AO gsin or pIWIt; leaand,
        it aa~ortplIahd.~a              orb;ollybensrolent: and third,                 It
       benefited  persons, indefldte in numbers and psrsonal-
       Itlss byjn-wentine;   thop, througlr absolute gratuity,
       from beaoming burden6   to aoaiety ana ths stats."

           fa the cam of 6anta~Bosa    Intlrasrpvs. Cltyoi 8an Antonio,
,269 2. '&.926, It was held by the Coxmloeio~ot Appeal8 that the faot
 that a hospital took pay patients, mob greater in number than purely
 &City patients,did IlOtd6Stmy the ri6ht f0 the eXsslptiOR,.nona      Of
~awh pay baing appropriatedaa profit but bain6 used ror BdIatenanae.
 Qkeeg  and improved raaillties,debt and interestupon the deferred
 purchaseptioe of the hospital, training OS future mabers of the
 institution,support of a2sd and diaabled members, and to th aacu-
 Xnahtion of a bui.&dIngruhd. It was further bold that t&e taat that
 surgeonsengaged In private praatlae wore psrmitted to use the.
 hospital'sfaoilitisofor the treatment of their private pay patients
 did not deprive the iAf3titUtiOA of the exer@iOA.    We thbk  t&St the
 attuatlonprssantedby the tact8 in the aime before us falls squarely
 ulthin the holding 0r the C~mmit~sloa  0r hppaais in the Benta aoaa
 Znrirmaryarise. Furthermore,wo are of the opfmiou that the nature
 Ot the oliarity dispenssd doe8 not reeve the Institutionfro5 the
 axsnptlon.
Ear..   pali1   T.   i!(ilt,   &




GRE:M